Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 11/30/2020.
Claims 1-2 and 5-21 are currently pending.
As a result of the Amendment submitted 11/30/2020, claims 1-2 and 5-21 (renumbered as 1-19) are allowed. 
Allowable Subject Matter
Claims 1-2 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 08/29/2020, claims 1-2, and 6-8 and rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (U.S. Patent 6052686), in view of Horton: Online Query Execution Engine For Large Distributed Graphs written by Mohamed Salwat (hereafter Horton), ICDE 2012: 28th IEEE International Conference on Data Engineering | April 2012, in view of TASWEET: OPTIMIZING DISJUNCTIVE REGULAR PATH QUERIES IN GRAPH DATABASES written by Zahid Abul-Basher (hereafter Abul-Basher), Published in Proc. 20th International Conference on Extending Database Technology (EDBT), March 21-24, 2017 – Venice.
The prior art of record do not show, suggest, or teach the features of, “... the first result node does not satisfy a query associated with the DFA; the second result node does satisfy the query; and the method further comprises, by the control unit, determining the schema based at least in part on the second result data...” in 
An updated search for prior art on the EAST database has been conducted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167